Lade, J.-
The accused was identified by Faeth as the person who compelled him, at the point of a revolver, to hold np his hands, and submit to having fourteen dollars tahen from his pockets. This was put in issue by the defendant 1 and four others, who testified to having passed 'the entire night in another part of the city carousing. In view of the character ‘and associations of these witnesses, as disclosed by the evidence, we are not inclined-to question the conclusion reached by the jury.
At the request of the defendant’s counsel, acquiesced in by the state, the co-urt only submitted the issue of guilt of the crime charged in the indictment, and omitted all reference 2 to the included offenses. There was no ground to suppose that, if the money was taken at all, it was obtained in a manner other than that described by Faeth. The fact of robbery by some one was not controverted, save in defendant’s denial of having been present. If, then, he took the money, the act was robbery, and nothing less. State v. Reasby, 100 Iowa, 231. Under the circumstances disclosed, the defendant cannot be heard to complain.— Affirmed.